Citation Nr: 0730713	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-40 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).

2. Entitlement to an effective date prior to May 7, 2001 for 
the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1965 to December 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2005 rating decision of the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD, evaluated at 10 
percent, effective from August 19, 2004.  A June 2006 
Decision Review Officer decision granted an effective date of 
May 7, 2001 for the award of service connection for PTSD.

In June 2007, the veteran appeared before the undersigned at 
a Travel Board hearing at the RO.  A transcript of this 
hearing is of record.  At the hearing, the veteran submitted 
additional evidence with a waiver of RO initial consideration 
of such evidence.

The matter of the rating of PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action on his part is 
required.


FINDING OF FACT

At the June 2007 hearing, prior to the promulgation of a 
decision in the appeal, the appellant notified the Board that 
he intended to withdraw his appeal seeking an earlier 
effective date for the grant of service connection for PTSD; 
there are no questions of fact or law remaining before the 
Board in this matter.


CONCLUSION OF LAW

The veteran has withdrawn his Substantive Appeal in the 
matter of an effective date prior to May 7, 2001 for the 
award of service connection for PTSD.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the veteran's expression of 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

B. Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.

On the record at the June 2007 hearing, the veteran indicated 
that he was withdrawing his claim seeking an effective date 
prior to May 7, 2001 for the grant of service connection for 
PTSD.  Hence, there are no allegations of error of fact or 
law for appellate consideration on this claim, and the Board 
does not have jurisdiction to consider an appeal in this 
matter, and it must be dismissed.


ORDER

The appeal seeking an effective date prior to May 7, 2001 for 
the award of service connection for PTSD is dismissed.


REMAND

This appeal is from the initial rating assigned for a 
disability with the award of service connection; hence, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  A review of the record 
reveals that pertinent treatment records remain outstanding.  
The record contains VA treatment records from January 2001 
that show the veteran had begun seeking treatment for PTSD.  
VA treatment records from January 2004 to April 2007 have 
also been associated with the claims file.  However, the 
claims file does not contain records from the period between 
February 2001 and December 2003.  As staged ratings might be 
applicable, treatment records from this time period are 
pertinent to the veteran's appeal, constructively of record, 
and must be obtained.  

Additionally, at the June 2007 hearing, the veteran submitted 
an April 2007 letter from his private psychiatrist, Dr. A. T.  
The letter indicates that Dr. A. T. had been treating the 
veteran for several months.  Records of this treatment are 
pertinent to the veteran's claim and must be secured.  

The veteran testified at the hearing that he is receiving 
disability benefits from the Social Security Administration 
(SSA) partially based on his PTSD.  SSA records may contain 
information pertinent to the veteran's appeal.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following:

1.	After securing the necessary releases, 
obtain complete treatment records from 
Dr. A. T.  Also obtain VA treatment 
records between February 2001 and 
December 2003 and updated VA treatment 
records since April 2007.

2.	Request from the SSA all records 
related to the veteran's claim for 
Social Security benefits including all 
medical records and copies of all 
decisions or adjudications.

3.	Undertake any other development 
suggested by the development ordered 
above, to include arranging for an 
examination.

4.	Re-adjudicate the claim.  If it remains 
denied, issue an appropriate 
supplemental statement of the case and 
give the veteran the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


